Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 1 of 12 PageID #:
                                  16058




                Exhibit B
                                                                        GOVERNMENT
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 2 of 12 PageID #:
                                                                          EXHIBIT
                                  16059
                                                                        GX 1820
                                                                      18 CR 204 (S-2) (NGG)




 EXHIBIT B-001
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 3 of 12 PageID #:
                                  16060




 EXHIBIT B-002
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 4 of 12 PageID #:
                                  16061
                         Olmedo Gaxiola & Abogados, S.C.

    Ms.                      ,

    I am the chief attorney of a criminal investigation in Mexico of more than
    20 individuals tied together in a cooperative destructive network. These
    individuals, including yourself, have been acting against individuals who
    participate in the NXIVM corporation community.

    You are currently connected to the criminal investigations involving fraud,
    coercion, extortion, harassment, stalking, theft of trade secrets (which
    includes use of trade secrets compromised of, amongst other things, client
    lists), criminal conspiracy, computer crimes and corporate espionage.

    I strongly suggest that you cease and desist, undo, reverse, cancel, and
    retract, participation in all past, present, and future, conversations,
    conference calls, meetings, news media, social media, blogs, or websites,
    relating to this subject matter until the criminal matters are resolved. You
    should do everything in your power to affect this.

    Your best course of action to minimize your exposure, in addition to the
    above, is to repair all damages to parties you have acted against,
    reconciling with them, and fully cooperating with the criminal
    investigations. In this regard, I can help you for I represent some of your
    victims and have access to others.

    I know that people in the media (and also bloggers and the like) can be
    coercive, abusive in their power, and force unwitting, uninformed,
    participants to complicate situations and potentially even waive rights.
    You still have the ability to pull away from all participation with these
    people.


    Please contact me as soon as possible,

    Lic. Ricardo M. Olmedo Gaxiola




 EXHIBIT B-003
To:        Clare Bronfman
From:        Case
           Keith    1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 5 of 12 PageID #:
                 Raniere
Sent:      Mon 9/18/2017 1:31:43 PM              16062
Subject:   Draft

Ms.

You are the only person receiving this letter. This overture is against my better judgement as I feel there is little
probability of success yet more expense, but I am writing you on my clients’ behalf. If you do not respond
affirmatively to this letter by 1:00pm September 19th I will need to proceed as previously required. I will then not
contact you informally again.

My clients want to give you this opportunity to cooperate and minimize the impact on your life. The criminal
investigations will increase in number, and thoroughness, and will not stop until justice is served. This will not go
away.

The group with which you are involved contains individuals who have already served prison time, others who are
currently indicted, and some that face extradition proceedings. The others are under investigation for quite
serious crimes. The form of justice to which they subscribe is trial and conviction by media, personal opinion, and
abuse of power. They appear to have no issue with committing a crime when it suites them. They use the actions
of others to justify this. Whether the person they target is right or wrong, this method of persecution is very
wrongful. You must separate from them completely to mitigate the effects on yourself.

Please divest yourself from this wrongfulness and this group. Please write to me affirmatively by the above
deadline indicating you will cooperate fully. I can also help you with any criminal investigations within the United
States.

Sincerely,




              EXHIBIT B-004
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 6 of 12 PageID #:
                                  16063
                      Olmedo Gaxiola & Abogados, S.C.




    Ms.                      ,

    You are the only person receiving this letter. This overture is against my
    better judgement as I feel there is little probability of success yet more
    expense, but I am writing you on my clients’ behalf. If you do not respond
    affirmatively to this letter by 3:00pm September 19th I will need to proceed
    as previously required. I will then not contact you informally again.

    My clients want to give you this opportunity to cooperate and minimize the
    impact on your life. The criminal investigations will increase in number, and
    thoroughness, and will not stop until justice is served. This will not go away.

    The group with which you are involved contains individuals who have
    already served prison time, others who are currently indicted, and some that
    face extradition proceedings. The others are under investigation for quite
    serious crimes. The form of justice to which they subscribe is trial and
    conviction by media, personal opinion, and abuse of power. They appear to
    have no issue with committing a crime when it suites them. They use the
    actions of others to justify this. Whether the person they target is right or
    wrong, this method of persecution is very wrongful. You must separate from
    them completely to mitigate the effects on yourself.

    Please divest yourself from this wrongfulness and this group. Please write to
    me affirmatively by the above deadline indicating you will cooperate fully. I
    can also help you with any criminal investigations within the United States.


    Sincerely,


    Lic. Ricardo M. Olmedo Gaxiola




 EXHIBIT B-005
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 7 of 12 PageID #:
                                  16064

                                                                           GOVERNMENT
                                                                             EXHIBIT
                                                                         GX 447 R
                                                                        18 CR 204 (S-2) (NGG)




 EXHIBIT B-006
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 8 of 12 PageID #:
                                  16065




 EXHIBIT B-007
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 9 of 12 PageID #:
                                  16066




 EXHIBIT B-008
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 10 of 12 PageID #:
                                  16067



                                                        October 11th 2017, Mexico City
                                  Criminal File: CI-FSP/B/UI-B-1 C/D/03510/10-2017
                                                                     Felony: Extorsion

      J
      Present
      3950 Laurel Canyon Blvd.
      Studio City, Ca.
      91604



      Take notice that according to the dispositions contained in Articles 1, 8, 14, 16,
      20, 21 & 133 of the Constitution of the United States of Mexico; Articles 108, 109,
      127, 129, 131 & 137 of the National Code of Criminal Procedures as well as
      Mexico City´s State Attorney´s Agreements A/002/2015 & A/013/, I hereby
      request the compliance of the following restraining measures:

      Stop, abstain and refrain from incurring in any type of intimidation, acts of
      nuisance or disturbances against ALEJANDRO BETANCOURT LEDEZMA, legal
      representative of “NXIVN MEXICO S.A DE C.V.”, and/or against “NXIVN MEXICO
      S.A DE C.V. and/or against any client (s)and/or any person with any sort of
      relation to the Company referred herein.

      The above, as a consequence of the criminal notice filed by ALEJANDRO
      BETANCOURT LEDESMA, legal representative of “NXIVN MEXICO S.A DE C.V.” in
      which you appear as a suspect of the extorsion investigation refered herein.

      Additionaly, take notice that failure to comply with such measures shall bring
      along the imposition of urgency measures as provisioned by article 104 (i) of the
      National Code of Criminal Procedures. Such measures vary from a warning up to
      an arrest for 36 hours alongside criminal responsabilities that shall arise.

                                        Respectfully
                                    State Attorney Agent


                                  Lic. Fernando José Gómez




   EXHIBIT B-009
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 11 of 12 PageID #:
                                                                     GOVERNMENT
                                  16068                                EXHIBIT
                                                                    GX
                                                                    GX1393R
                                                                       1393
                                                                   18 CR 204 (S-2) (NGG)




  EXHIBIT B-010
Case 1:18-cr-00204-NGG-VMS Document 922-1 Filed 09/14/20 Page 12 of 12 PageID #:
                                  16069




  EXHIBIT B-011
